ORDER
Ex proprio motu, we noticed the untimely filing of an appeal bond. An order was issued by this court directed to appellant to show cause why the appeal should not be dismissed. Briefs were filed in response to the order.
The judgment was rendered on October 4, 1974. No notice of judgment was mailed or was necessary. See LSA-C.C.P. art. 1913. Further, no application for new trial was filed. The petition for appeal was filed on October 17, 1974, and the appeal bond was filed on November 26, 1974.
It is apparent that the appeal bond was not filed within 30 days of the expiration of the delay for applying for a new trial. See LSA-C.C.P. arts. 3942, 3943 and 1974. In such instance, the appeal will be dismissed. See Bardon v. Ledoux, 297 So.2d 219 (La.App. 3d Cir. 1974).
Accordingly, the appeal is dismissed.